                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

         Angel D. McKinney,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )                 1:17-cv-00168
                                       )
                 vs.                   )
                                       )
     Nancy A. Berryhill, Acting        )
   Commissioner of Social Security,    )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 16, 2018 Order.

                                               November 16, 2018
